internal_revenue_service number release date index number ------------------------- ---------------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b03 plr-134002-06 date date --------------------------- --------------------------- legend a ------------------------- ---------------------------------------------------- b ---------------------------------------------------- c ---------------------------------------------------- d ---------------------------------------------------- trust trust date dear -------------- ---------------- ---------------------------- ------------------------------------------ -------------------------------------------- plr-134002-06 this letter responds to your letter dated date and subsequent correspondence requesting a ruling that trust and trust are grantor trusts under sec_671 of the internal_revenue_code of c and trust for the benefit of d collectively trusts b a’s spouse is the sole trustee of trusts trustee the information submitted states that on date a created trust for the benefit facts article iii of trusts provides in part that in each calendar_year the beneficiary paragraph of article iv of trusts provides in part that the trustee shall has the power to withdraw from the trust estate amounts not to exceed the annual_gift_tax_exclusion added thereto during the calendar_year except for additions made by will or other testamentary_disposition and by a custodian for the beneficiary the withdrawal power is not cumulative from year to year but must be exercised within thirty days after the trustee’s mailing of notice of transfer of assets to the trust estate distribute one-third of the principal at age thirty one-half of the principal balance at age thirty-five and the remainder of the principal at age forty to the beneficiary until the beneficiary attains age twenty-five the trustee may pay to or for the beneficiary’s benefit as much principal or net_income as the trustee deems necessary or proper in its sole discretion for the support health maintenance and education of the beneficiary after the beneficiary attains age twenty-five the trustee shall pay the entire net_income to the beneficiary in quarter annual or more frequent installments and the trustee shall pay to or for the beneficiary’s benefit as much principal as the trustee deems necessary or proper in its sole discretion for the support health maintenance and education of the beneficiary other provisions in article iv b in her sole and unfettered discretion may direct the trustee during her lifetime or in her last will and testament to i distribute all or any part of the net_income for the benefit of the current income_beneficiary sooner than otherwise provided in article iv ii withhold any distribution of net_income and accumulate such net_income for distribution at a later time to the current income_beneficiary as part of the principal of the trust estate iii distribute all or any part of the principal to or for the benefit of the current income_beneficiary sooner than otherwise provided in article iv or iv withhold any distributions of principal for distribution at a later time to the current income_beneficiary paragraph of article iv of trusts provides in part that notwithstanding the law and analysis sec_671 provides that where it is specified in subpart e of part i of plr-134002-06 subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_672 provides for purposes of subpart e the term adverse_party means any person having a substantial_beneficial_interest in the trust which would be adversely affected by the exercise or nonexercise of the power which he possesses respecting the trust sec_672 provides that a grantor shall be treated as holding any power or interest held by any individual who was the spouse of the grantor at the time of the creation of such power or interest sec_673 through specify the circumstances under which the grantor or a sec_674 provides that sec_674 shall not apply to a power to sec_674 provides that the grantor shall be treated as the owner of any person other than the grantor is treated as owner of a portion of a_trust portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party distribute corpus to or for a beneficiary or beneficiaries or to or for a class of beneficiaries whether or not income beneficiaries provided that the power is limited by a reasonably_definite_standard which is set forth in the trust instrument sec_674 provides that sec_674 shall not apply to the power to distribute or apply income to or for any current income_beneficiary or to accumulate the income for him provided that any accumulated income must ultimately be payable a to the beneficiary from whom distribution or application is withheld to his estate or to his appointees or persons named as alternative takers in default of appointment provided that such beneficiary possesses a power_of_appointment which does not exclude from the class of possible appointees any person other than the beneficiary his estate his creditors or creditors of his estate or b on termination of the trust or in conjunction with a distribution of corpus which is augmented by such accumulated income to the current income beneficiaries in shares which have been irrevocably specified in the trust instrument sec_678 provides that a person other than the grantor shall be treated as the owner of any portion of a_trust with respect to which such person has a power exercisable solely by himself to vest the corpus or the income therefrom in himself or plr-134002-06 the person has previously partially released or otherwise modified such a power and after the release or modification retains such control as would within the principles of sec_671 to inclusive subject a grantor of a_trust to treatment as the owner thereof sec_678 provides that sec_678 shall not apply with respect to a power over income as originally granted or thereafter modified if the grantor of the trust is otherwise treated as the owner under the provisions of subpart e other than sec_678 sec_1_671-3 of the income_tax regulations provides in part that a grantor includes both ordinary_income and other income allocable to corpus in the portion the grantor is treated as owning if the grantor is treated under sec_674 or sec_676 as an owner because of a power over corpus which can affect income received within a period such that the grantor would be treated as an owner under sec_673 if the power were a reversionary_interest under the terms of trusts b a’s spouse has the power to withhold any conclusion except as expressly provided herein we express or imply no opinion concerning distribution of principal for distribution at a later time to the current income_beneficiary therefore we conclude that a is treated as the owner of the entire trust and the entire trust under sec_674 and sec_678 accordingly there shall be included in computing the taxable_income and credits of a all items of income deductions and credits against tax of trust and trust under sec_671 the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion on the federal tax consequences of an intended merger of trusts and on whether other trusts involved in the contemplated merger are grantor trusts for federal tax purposes is being sent to your authorized representative in accordance with a power_of_attorney on file with this office a copy of this letter sincerely plr-134002-06 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent enclosures mary beth collins senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries s a copy of this letter a copy for sec_6110 purposes
